Citation Nr: 0704452	
Decision Date: 02/13/07    Archive Date: 02/22/07

DOCKET NO.  04-40 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1954 to 
December 1958.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision of the 
Albuquerque, New Mexico, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied service connection for 
hearing loss.

In October 2005, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript is of record.


FINDING OF FACT

Competent evidence of hearing loss in service, manifestations 
of sensorineural hearing loss within one year following the 
veteran's discharge from service, or of a nexus between the 
post service bilateral hearing loss disability and service, 
is not of record.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in service nor may 
sensorineural hearing loss be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and that 
(4) VA will request that the claimant provide any evidence in 
his possession that pertains to the claim.

The Board finds that the VCAA notice requirements have been 
satisfied by the February 2004 letter sent to the veteran.  
In the February 2004 letter, VA informed the veteran that in 
order to substantiate a claim for service connection, the 
evidence needed to show he had a current disability, a 
disease or injury in service, and evidence of a nexus between 
the post service disability and the disease or injury in 
service, which was usually shown by medical records or 
medical opinions.

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The February 2004 letter stated that he would 
need to give VA enough information about the records so that 
it could obtain them for him.  Finally, he was told to submit 
any evidence in his possession that pertained to the claim.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.

In the present appeal, the VCAA notice to the veteran did not 
include the type of evidence necessary to establish a 
disability rating or effective date for the disabilities on 
appeal.  Despite the inadequate notice, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  As the Board concludes below that the 
preponderance of the evidence is against the veteran's claim 
for service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  In connection 
with the current appeal, VA obtained the veteran's service 
medical records.  VA attempted to obtain private treatment 
records from Austin Ear, Nose, and Throat Associates and from 
Hearing Healthcare Centers of Texas.  In a February 2004 
statement, Hearing Healthcare Centers of Texas informed the 
veteran that the medical records were unavailable because 
creditors seized all of the patient files due to bankruptcy.  
A copy of a June 2002 repair receipt for the veteran's left 
hearing aid was submitted.  In February 2004, the veteran 
informed VA that per telephone conversation, Austin Ear, 
Nose, and Throat Associates destroyed his medical records in 
1994, which was the expiration date for the required period 
for retention of medical records.  During the October 2005 
hearing, the veteran requested a 60-day hold on the case so 
that medical evidence could be submitted.  Medical and lay 
statements were submitted in November 2005, and the veteran 
waived RO consideration of these documents.  The veteran was 
also provided a VA examination in connection with his claim.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

II.  Decision    

During the October 2005 hearing, the veteran testified that 
he was commissioned a naval aviator in service and was 
assigned to the Pacific Fleet All-Weather Training Unit in 
the Air Defense Division.  He explained that he flew three 
different jet engine aircrafts while assigned to the unit.  
The veteran alleges that he suffers from hearing loss as a 
result of his ears being exposed to high decibels of noise 
and periods of exposure to jet noise.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection for sensorineural 
hearing loss (an organic disease of the nervous system) may 
be granted if manifest to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309(a).  Service connection may 
be granted for any disease diagnosed after service when all 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
injury or disease and competent medical evidence of a nexus 
between the current disability and service.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

Entitlement to service connection for impaired hearing is 
subject to the requirements of 38 C.F.R. § 3.385, which 
provide:

For the purpose of applying the laws 
administered by VA, impaired hearing will be 
considered to be a disability when the 
auditory threshold in any of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater; or when the auditory 
thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland 
CNC Test are less than 94 percent.

This regulation defines hearing loss disability for VA 
compensation purposes.  See Hensley v. Brown, 5 Vet. App. 
155, 157 (1993) (the threshold for normal hearing is from 0 
to 20 dB, and higher threshold levels indicate some degree of 
hearing loss).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for bilateral hearing loss.  
While the veteran is competent to allege that he felt he had 
hearing trouble in service, the service medical records do 
not substantiate that allegation.  In fact, the December 1958 
release to inactive duty (RID) examination and a subsequent 
examination in March 1959, show that the veteran's hearing 
was 15/15 with whispered voice, which means that his hearing 
was normal at the time he was released from active service 
and during his time on inactive duty.  After service, the 
veteran explained in his October 2005 personal statement that 
he attended college and received a Masters of Business 
Administration in 1965.  The veteran contends that he was not 
exposed to acoustic trauma after service.  Based upon the 
evidence in the claims file, the first time the veteran's 
hearing loss disability is shown is in the March 2004 VA 
audiologic evaluation, see 38 C.F.R. § 3.385, which is many 
years following the veteran's discharge from service.  
Furthermore, the veteran testified during the October 2005 
hearing that he did not notice hearing problems until five 
years after service.  The veteran also stated in a January 
2004 personal statement his hearing loss did not become 
serious until approximately ten years after separation from 
active duty, and he did not seek treatment until 1974.  Based 
upon the evidence of record, there is no evidence of 
continuity of symptomatology from the time the veteran 
separated from service until approximately 2004.

In March 2004, the veteran was afforded a VA audiological 
examination.  During the examination, the veteran stated to 
the examiner that he incurred noise exposure in service as a 
naval aviator pilot in noncombat training missions.  After 
service, being an engineer did not expose him to acoustic 
trauma, and he denied a history of recreational noise 
exposure.  Upon a review of the claims file, the examiner 
noted that the veteran had normal, bilateral hearing in 
service according to his whispered voice tests in December 
1958 and March 1959.  On physical examination of the veteran, 
noted puretone thresholds, in decibels, were as follows:  



HERTZ




500
1000
2000
3000
4000
RIGHT
55
65
65
70
80
LEFT
50
55
60
65
70

Average puretone thresholds were 70 decibels in the right ear 
and 63 decibels in the left ear.  Speech recognition scores 
were 80 percent in the right ear and 96 percent in the left 
ear.  The audiologist stated that the results showed moderate 
to severe bilateral sensorineural hearing loss.  He opined 
that the veteran's hearing test in service and the veteran's 
description of the onset of his hearing loss make it 
"unlikely that his current hearing loss occurred during his 
military service or as a result of his service-related 
activities."  The audiologist further added that the 
"current hearing loss occurred several years following 
military service due to post-service causes."  

The Board notes the veteran has submitted two private medical 
statements which discuss the veteran's hearing loss and its 
relationship to service.  In a November 2005 statement, Paul 
Burns, M.D., stated that he could not recall the details of 
the veteran's hearing loss.  On the other hand, Karl L. Horn, 
M.D., stated in a November 2005 statement that the majority 
of the veteran's hearing loss is due to the exposure to jet 
engine aircraft noise during his naval career.  

The Board finds both statements to be competent medical 
evidence; however the March 2004 VA examiner's opinion is 
highly probative.  Dr. Burns November 2005 statement is 
inconclusive.  Specifically, he states that "[a]fter 
receiving the complete summary of your hearing loss I have 
tried very hard to remember the details of your hearing loss.  
I am afraid that I do not remember any of the details at the 
time of your visit to our office."  The Court has held on 
numerous occasions that medical opinions which are 
speculative, general, or inconclusive in nature are of 
little, if any, probative value.  See Beausoleil v. Brown, 8 
Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 
521, 523 (1996); Sacks v. West, 11 Vet. App. 314, 316-7 
(1998); Warren v. Brown, 6 Vet. App. 4, 6 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  Furthermore, it is 
clear that Dr. Horn's opinion attributing the veteran's 
hearing loss to service was based solely on the history 
provided by the veteran in a November 2005 personal 
statement.  Therefore, the Board has given little to no 
probative value to this opinion.  See Black v. Brown, 5 Vet. 
App. 177 (1993) (Board is not bound to accept medical 
opinions based on history supplied by veteran, where history 
is unsupported or based on inaccurate factual premises); see 
also Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 
5 Vet. App. 458 (1993); Guimond v. Brown, 6 Vet. App. 69 
(1993).  There is no competent evidence in the claims file to 
balance the March 2004 medical opinion.  

The Board is aware of the veteran's contentions that his 
hearing loss is somehow etiologically related to service.  
The Board has considered his service buddies' statements 
concerning jet engine noise as well as the veteran's 
contentions.  However, competent medical evidence is required 
in order to grant service connection for this claim.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 92 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  

The Board finds that the veteran's claim for service 
connection for bilateral hearing loss disability cannot be 
granted because there is no evidence of hearing loss at the 
time he separated from service, no evidence of manifestations 
of sensorineural hearing loss to a compensable degree within 
one year following his discharge from service, no evidence of 
continuity of symptomatology of hearing loss from the time he 
separated from service until the first objective showing of 
hearing loss in 2004, and no competent evidence of a nexus 
between the bilateral hearing loss disability and service.  
Accordingly for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for bilateral hearing loss disability, 
and there is no doubt to be resolved.  See Gilbert, 1 Vet. 
App. at 55.

ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


